April 12, 1935.
The opinion of the Court was delivered by
This suit, instituted in the Court of Common Pleas for Spartanburg County by the receiver of the Merchants' 
Farmers' Bank of Spartanburg, S.C. against the defendants R.D. Blowers and T.P. Sims et al., is an action to recover, pursuant to the Constitution and statutory laws of this State, the stockholders' liability alleged to be due by certain of the stockholders of the said Merchants'  Farmers' Bank of Spartanburg, insolvent institution. Briefly stated, the facts and history of the case necessary for an understanding of the questions involved, according to the agreed statement of counsel, are as follows:
The Merchants'  Farmers' Bank of Spartanburg, S.C. was a banking corporation organized and chartered under the banking laws of the State of South Carolina and ceased to do business as such on or about October 3, 1931. The capital stock of the bank was $100,000.00, divided into *Page 480 
1,000 shares of the par value of $100.00 each. The bank was closed on October 3, 1931, and the First National Bank of Spartanburg, S.C. was appointed its receiver and remained as such receiver until John A. Law, Jr., was appointed the receiver by a proper order of the Court on June 29, 1932. The First National Bank of Spartanburg, S.C. brought suit for the stockholders' liability on or about February 19, 1932, asking for judgment against the stockholders on their respective stock in the Merchants'  Farmers' Bank, with interest thereon from December 1, 1931.
It was alleged in the complaint that T.P. Sims was the owner of 38 shares of stock, and judgment was asked against him for the sum of $3,800.00, together with interest thereon from the 1st day of December, 1931, at the rate of 7 per cent. per annum. T.P. Sims filed his answer setting forth among other things that he was the owner of 14 shares of stock of the par value of $100.00 each, and that 24 shares of stock was held by him as trustee for his sister. The matter was referred to the Master of Spartanburg County, who decided all issues against the said T.P. Sims and found that he was liable on all four of the certificates of stock which amounted to 38 shares. Upon the hearing, the presiding Judge, after hearing the testimony read and after hearing arguments, held the cause open in order to allow the appellant to adduce any further proof of an alleged trust, but the appellant did not adduce any, and thereupon the presiding Judge filed his order, sustaining the Master's finding. From that order, the appellant appeals to this Court.
Counsel representing the litigants in the case agree that the only question involved in the case before this Court is as to the liability of the defendant T.P. Sims on 24 shares of stock which were issued to him in the name of "T.P. Sims, Trustee." As above stated, the case was referred to the Master of Spartanburg County to take the testimony and report his conclusions of law and fact. In his report the Master decided the above-stated issue against Mr. Sims' position, and held that he was liable for the stock in his *Page 481 
own right. Thereafter, the case was heard by his Honor, Judge E.C. Dennis, on appeal from the Master's report, who, after due consideration of the record in the case, agreed with the Master's finding, conclusion, and recommendations, and issued an order to that effect.
We are satisfied with the decree of the Circuit Judge, and for the reasons appearing therein the exceptions must be overruled, and the judgment is, therefore, affirmed.
MR. CHIEF JUSTICE STABLER, MR. JUSTICE BONHAM and MESSRS. ACTING ASSOCIATE JUSTICES WM. H. GRIMBALL and G.B. GREENE concur.